AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                          FILED
                                                                                                           FEB 1 8 2020
                                      UNITED STATES DISTRICT Col rR.tLERK. "·\fJ,HA,CT cou )T
                                                                                                  SOUTHERN DIST I T OF CALIFORNIA
                                            SOUTHERN DISTRICT OF CALIFORNif                       BY                       DEPUTY

               UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                 V.
                OCIEL VENZEZ-RAMIREZ (I)
                                                                            Case Number:     3:12-CR-00101-WQH

                                                                        Timothy Robert Garrison
                                                                      Defendant's Attorney
REGISTRATION NO.                 29152-298

 •-
THE DEFENDANT:
 12J   admitted guilt to violation of allegation(s) No.      1-4, 6-7

 D     was found guilty in violation ofallegation(s) No.                                               after denial of guilty.
                                                           --------------
 Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                    Nature of Violation
                I                     nv33, Unauthorized entry into Mexico without permission of probation
               2-4                    nv3, Unlawful use of a controlled substance or Failure to Test; VCCA (Violent Crime Control
                                      Act)
                6                     nv7, Failure to report as directed
                7                     nv21, Failure to participate in drug aftercare program




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
         IT IS ORDERED that the defendant shall notify the United States attorney for this district within.30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.

                                                                        February 1o 2020
                                                                        Date oflmposition of Sentence



                                                                        H      . WILLIAM Q. HAYES
                                                                        UNITED STATES DISTRICT JUDGE
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                OCIEL VENZEZ-RAMIREZ (1)                                                 Judgment - Page 2 of 2
CASE NUMBER:              3:12-CR-00101-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Ten (10) months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------- A.M.                              on
                                                                   ------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

        Defendant delivered on                                           to
                                 ------~------                                ---------------
  at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3:12-CR-00101-WQH
